DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 5/31/2022 has been entered and fully considered. Claims 1-20 are pending. Claims 1, 5, 13 and 15 are amended. No new matter is added. 

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant notes that the claims have been amended to require polymerization only upon contact with the substrate. Zalich discloses compositions which are already polymerized after contact with the particles within the compositions. 
Previous claim 1 did not require polymerization only upon contact with the surface. The polymerization step was not order specific. The new limitations will be addressed in this Official Correspondence. 





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
______________________________________________________________________
Claims 1, 2, 4-8, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935).  
With respect to claim 1, ZALICH et al. discloses a coating composition (Paragraphs [0001], [0002]) for concrete (Paragraph [0051]) and thus implicitly providing a concrete substrate, and coating the surface of the substrate (Paragraph [0006]-[0007] and [0009]). The coating composition  is polymerizable (Paragraph [0010]) and comprises diethyl methylene malonate (e.g., monofunctional, difunctional or multifunctional methylene malonate) (Paragraph [0022]). The coating is polymerized by initiating with an initiator (Paragraphs [0026]-[0029]). The polymerization  can occur actively upon mixing or latently by activation with a catalyst, such as heat, radiation, pressure or chemical co-activator (Paragraph [0028]). Thus, ZALICH et al. discloses a composition which can be polymerized at a desired time after the formation of the composition. 
ZALICH et al. does not explicitly disclose that the composition polymerizes only upon contact of the composition with the concrete. DDAMULIRA et al. discloses a moisture sealing composition for concrete (Abstract) wherein the initiator for curing is moisture activated, such that when the composition comes into contact with the concrete, it cures with a relatively fast drying time (Paragraph [0020]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a moisture activator in the composition of ZALICH et al., as taught by ZALICH et al. so that the composition only cures when it comes into contact with the concrete thereby providing a relatively fast drying time. 
ZALICH et al. does not explicitly disclose that the concrete comprises a plurality of pores that are sealed. 
GAVESKE discloses a polymeric film coating over concrete (Abstract; Column 1, lines 15-45; Column 2, lines 65-68; Column 3, lines 1-20). The concrete itself is porous and the coating fills the pores of the concrete to seal it (Column 2, lines 30-55). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating into the pores of the concrete, as taught by GAVESKE, so as to seal the concrete against moisture ingress. 
With respect to claim 2, ZALICH et al. discloses that the substrate is concrete (Paragraph [0051]).
With respect to claim 4, GAVESKE discloses that the coating fills the pores (Column 3, lines 20-45) and thus implicitly is capable of preventing water from filling the pores when the pores themselves are filled with the coating. 
With respect to claim 5, DDAMULIRA et al. discloses that the cross-linking occurs within 24 hours (Paragraph [0048]), or even 10 -12 hours (Paragraph [0055]) and the initial curing occurs on contact with the concrete (See above). Thus, polymerization is taking place immediately upon contact with the concrete, and for a period of up to 24 hours. 
With respect to claim 6, ZALICH et al. discloses that the coating is transparent (Paragraph [0050]). 
With respect to claim 7, ZALICH et al. discloses that polymerization is anionic (Paragraph [0029]). 
With respect to claim 8, ZALICH et al. discloses that the composition is DEMM (Paragraph [0022]). 
With respect to claim 10, ZALICH et al. discloses that the composition may also comprise cyanoacrylate compounds (Paragraphs [0018], [0080]). 
With respect to claim 11, ZALICH et al. discloses . discloses that the composition may also comprise cyanoacrylate compounds (Paragraphs [0018], [0080]), and thus also may not include cyanoacrylate. 
With respect to claim 12, ZALICH et al. discloses that the compound can be a cyanoacrylate compound instead of the malonate (Paragraphs [0018] and [0019]). 
With respect to claims 13 and 14, ZALICH et al. discloses that the compound allow the hydrophobicity to be tuned (Paragraph [0057]). While ZALICH et al. does not explicitly disclose the amount of hydrophobicity and thus the amount of water absorption, GAVESKE discloses that the coating waterproofs the concrete (Title; Abstract). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the hydrophobicity to 100%, and thus decrease the water absorption by 100% so that no water penetrates the concrete. 
With respect to claim 15, ZALICH et al. discloses that the composition further comprises PMMA (Paragraph [0056]). 
With respect to claim 16, GAVESKE discloses that the sealant is applied by spraying, rolling or brushing (Column 7, lines 43-55). 
With respect to claim 17, ZALICH et al. discloses that the initiator is an optional material in the composition (Paragraphs [0027]-[0028]). Thus, the scope of the composition also includes free of an initiator. 
With respect to claim 19, ZALICH et al. discloses that the initiator is activated with heat (Paragraph [0028]). 


________________________________________________________________________
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of SOBCZAK (US 9,528,029).
With respect to claims 3 and 9, modified ZALICH et al. does not explicitly disclose that an additive is included to increase the glass transition temperature to above 50 C. SOBCZAK discloses a coating for concrete that provides superior hot tire pickup resistance (Abstract). The coating includes styrene monomer with a glass transition temperature of between 55 and 110 C (Column 1, lines 1-40). It would have been obvious to one having ordinary skill in the art, prior to  the effective filing date of the claimed invention, to include a styrene monomer in the composition of modified ZALICH et al., as taught by SOBCZAK, to increase the glass transition temperature to between 55 and 110 C. 

____________________________________________________________________________
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of MALOFSKY et al. (US 2015/0073110).
With respect to claim 18, modified ZALICH et al. discloses that the activator is initiated by electromagnetic radiation (ZALICH et al.; Paragraph [0028]). While modified ZALICH et al. does not explicitly disclose that the radiation is UV radiation, MALOFSKY et al. discloses polymerizing methylene malonates (Paragraphs [0093], [0116]) using UV initiating curing agents (Paragraph [0125]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a UV initiator as the activator of modified ZALICH et al., as taught by MALOFSKY et al. so that the methylene malonate can be cured by UV radiation. 

____________________________________________________________________________
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of WOULDHAVE et al. (US 2016/0244635).
With respect to claim 20, modified ZALICH et al. does not explicitly disclose the claimed curing properties. WOULDHAVE et al. discloses a concrete coating (Paragraph [0116]) that can cure quickly under ambient temperature, or the curing can be sped up by increasing the temperature of curing (Paragraph [0104]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to prove curing characteristics to the composition of modified ZALICH et al., such that it is possible to cure under ambient temperatures, but if a faster curing time is desired, then the temperature of curing can be raised to increase the curing speed. 

____________________________________________________________________________
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of MILLER et al. (US 2012/0252934).
With respect to claim 17, modified ZALICH et al. does not explicitly disclose mixing the composition into the substrate prior to solidification of the substrate. MILLER et al. discloses the inclusion of microcapsules and other additives into the concrete for better corrosion control (Abstract; Title). The microcapsules include methylene malonate (Paragraph [0030]) as a mixture (Paragraph [0037]) and the concrete is allowed to cure. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include the malonate component of the composition of modified ZALICH et al. as a mixture into the substrate, as taught by MILLER et al., and allow the substrate to cure (e.g., solidify) so as to improve corrosion control in the concrete. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745